Title: From Thomas Jefferson to William C. C. Claiborne, 28 October 1804
From: Jefferson, Thomas
To: Claiborne, William C. C.


               
                  
                     Dear Sir
                  
                  Washington Oct. 28. 04.
               
               By the same post which brought your letter announcing the death of mr Trist, I recieved one from mr Gelston covering a petition from merchants & other respectable characters of New Orleans praying the appointment of Wm. Brown his deputy to the office. I was singularly pleased to find the inclination I should have felt for making this appointment justified by an application entitled to so much respect. but this inclination was produced very much by my anxiety for the care of the mother, wife, & children of the deceased, whose connection with mr Brown was such as I hoped would secure to them a liberal participation in the profits, leaving still for him as handsome an income as he could with justice have ever expected. under these views I wrote an answer to mr Gelston, of which the inclosed is a copy. but you say he is dead. I can only then inclose it to you, and trust to your friendship for the late mr Trist to do what it was expected mr Gelston would have done for his mother, wife & children, and preserving the same secrecy as to myself which I relied on in him. but that letter has I suppose been opened by some friend of his authorised to do so. I trust then I may rely on the honor of that friend for the same secrecy which mr Gelston would have observed, in a case which has come to his cognisance by accident, and that he will have the goodness to deliver you the letter to be burnt with the copy I now inclose. you will observe it is not my wish that the ladies themselves should know of my interference. as the meeting of Senate will now be within a week I shall defer mr Brown’s commission till I get their ratification, & I will inclose it for him under cover to you.—what are you doing for Lafayette? I am extremely anxious to be enabled to say to him that we can pay his debts by the sale of town lots, & leave the rest of his donation clear for himself & family. pray keep me informed on this subject, and recieve my friendly salutations and assurances of respect.
               
                  
                     Th: Jefferson
                  
               
            